Order entered June 19, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00261-CR
                                       No. 05-13-00262-CR
                                       No. 05-13-00263-CR
                                       No. 05-13-00264-CR

                           MARQUIS OBRIAN WHITE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F12-56960-U, F12-57100-U, F12-71366-U, F12-71367-U

                                            ORDER
       The Court REINSTATES the appeals.

       On May 13, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On June 17, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the May 13, 2013 order.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    LANA MYERS
                                                              JUSTICE